Citation Nr: 1035097	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter 


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to October 
1962.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decisions by the VA Regional 
Office (RO) in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board Hearing in July 2010.  A transcript of that 
hearing is of record.

Initially, the Board notes that during the Veteran's July 2010 
hearing, the issue on appeal was presented as entitlement to 
service connection for an acquired psychiatric disorder to 
include a major depressive disorder and posttraumatic stress 
disorder (PTSD).  On further review of the Veteran's claims file, 
however, the Board notes that entitlement to service connection 
for PTSD was denied in an April 2008 rating decision.  The 
Veteran did not thereafter perfect an appeal.  Hence, the April 
2008 rating decision is final, and reopening that claim requires 
the submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2010).  Accordingly, while all 
other acquired psychiatric conditions will be considered in 
accordance with a holding of the United States Court of Appeals 
for Veterans Claims that the scope of a claim of entitlement to 
service connection for a psychiatric disorder is a broad one, the 
issue of entitlement to service connection for PTSD is not before 
the Board and will not be addressed.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).


FINDING OF FACT

An acquired psychiatric disorder is not shown to have been 
present in service or to be otherwise related to service.



CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
January 2005 of the information and evidence needed to 
substantiate and complete a claim for service connection 
generally, to include notice of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain.  The RO provided notice of how disability ratings and 
effective dates are determined in November 2008.  While the 
appellant did not receive full notice prior to the initial 
decision, after notice was provided, he was afforded a meaningful 
opportunity to participate in the adjudication of the claims, and 
the claim was readjudicated in December 2009.  
 
The Veteran has not been afforded a VA examination to determine 
the nature and etiology of his acquired psychiatric disorder.  A 
VA examination or opinion is, however, necessary only if the 
evidence of record: (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the Veteran suffered 
an event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
Veteran's service or other service-connected disability, and (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this case, the requirement to examine the Veteran is not 
triggered as the evidence of record does not meet these initial 
evidentiary thresholds.  In so finding, the Board holds that 
determining the etiology of a psychiatric disorder is not within 
the competency of a lay person.  Waters v. Shinseki, 601 F.3d 
1274 (Fed.Cir. 2010).

Laws and Regulations

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The absence of any one element will result in the denial 
of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The Veteran's service treatment records are silent for 
complaints, findings or diagnoses pertaining to a psychiatric 
disorder.  The October 1958 and October 1962 reports of medical 
examination for enlistment and separation respectively reveal 
that the Veteran was clinically evaluated as psychiatrically 
normal at entrance and separation.  

The claims file includes a November 1964 psychiatric evaluation 
produced in conjunction with a criminal proceeding.  The 
evaluating physician reported that after his October 1962 
discharge from the Navy, the Veteran began drinking excessively.  
The Veteran stated that he began drinking while in high school 
and drank while in the Navy but drank more once he returned to 
civilian life, especially when he was unemployed.  The Veteran 
did not know why he drank.  He explained that he had no trouble 
with drinking in the service but had a few periods of 
unauthorized absence.  Significantly, he reported liking the 
"care-free life" of the Navy and that he wanted to re-enlist 
following the completion of his post conviction probationary 
period.  Mental status revealed that the Veteran appeared 
slightly depressed and resigned to whatever punishment the court 
decided.  The examining physician diagnosed that the Veteran had 
a personality trait disturbance, passive-aggressive type.  

A February 1997 VA medical center treatment note reported that 
the Veteran had been referred to social work services from the 
urgent care clinic.  The Veteran reported that he had been 
depressed for two to three years, and that his depression 
increased when his wife died of cancer.  The Veteran also noted 
that his car was not working and that he was unable to work.  A 
diagnosis of depression was provided.  

In his July 2001 application for compensation and pension, the 
Veteran stated that his depression began in 1963.  A June 2003 
psychiatric examination in conjunction with a Social Security 
Administration benefits evaluation noted that the Veteran 
presented a four to five year history of depression, particularly 
following the death of his ex-wife and mother-in-law.  

In January 2005, VA requested that the Veteran provide any 
evidence he might have regarding his depression to include 
statements from people who knew him in service.

In March 2005, the Veteran submitted a statement in which he 
asserted that he served aboard the USS JOHN A. BOLE, and that 
about March 1962 his ship was stationed for six months in 
Vietnamese waters.  He also alleged that his ship patrolled off 
of "Hanoi harbor" (sic) for thirty days.  The Veteran stated 
that his ship dropped of a group of rangers on an island and took 
part in other operations.  

In his April 2006 VA-9 substantive appeal form, the Veteran 
asserted that he was diagnosed with depression December 1962.  
The Veteran stated that he was also diagnosed in November 1964, 
and that his November 1964 psychiatric evaluation clearly 
demonstrated that his depression began while he was in service.  
The Veteran stated that the lack of an in-service diagnosis of 
depression did not go to show that he did not have the condition 
during service and within a year of service.  The Veteran stated 
that he had been suffering from depression for many years.  

In January 2008, VA requested that the Veteran provide 
information regarding the location and approximate time (within a 
two month period) of the events which the Veteran associated with 
his psychiatric symptoms.  In response, the Veteran signed the 
questionnaire but failed to provide the requested information, 
leaving the questionnaire blank.  

In statements submitted in March 2009, the Veteran stated that 
while aboard the USS JOHN A. BOLE a young man was killed below 
deck when he injured his neck in a "merry-go-round" front gun.  
He also alleged that he was involved in an automobile accident in 
which a tree limb went through his windshield and hit him.  The 
service medical records do not reveal any complaints or findings 
pertaining to a car accident.  The absence of such evidence 
raises doubts as to the appellant's credibility.

In November 2009, the Joint Services Records Research Center 
found that the Veteran had provided insufficient information for 
meaningful research of the events he associated with his 
psychiatric symptoms.  The Veteran had not responded to a 
September 2009 request for further information.  

In July 2010, the Veteran testified before the undersigned.  
During his hearing, the Veteran testified that he was riding in a 
car back to his ship when the car veered off of the road and a 
branch hit him through his windshield.  See Hearing Transcript, 
pg. 4.  The Veteran also testified that soon after he befriended 
a new sailor, that service member was killed when his head was 
caught in a gun mechanism.  The Veteran stated that when he heard 
about this incident, he ran and saw the sailor covered by a sheet 
on the stretcher and a puddle of blood at the scene of the 
accident.  The Veteran could not recall the name of the sailor 
who was killed.  

The Board finds that the preponderance of the evidence weighs 
against the Veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder.  Initially, as stated 
above, in order to establish service connection the evidence must 
demonstrate an in-service incurrence of the disease, a current 
disease, and a nexus between the two.  In this case, the evidence 
shows a current diagnoses of psychiatric disorders, however, the 
remaining elements required to establish service connection have 
not been demonstrated.

The Veteran's service treatment records show no evidence 
whatsoever of depression or any other psychiatric disorder during 
service.  In fact both the Veteran's October 1958 and October 
1962 report of medical examinations are negative for any 
psychiatric abnormalities.  This weighs against the Veteran's 
claim that his psychiatric disorders began in service.  The Board 
notes the Veteran assertions that his 1964 psychiatric evaluation 
serves as proof that his depression began in service.  While the 
Veteran was found in 1964 to have a personality trait disorder, 
which is not an acquired psychiatric disorder and which cannot be 
service connected, 38 C.F.R. § 3.303, the appellant reported that 
he missed the "care-free" lifestyle of the Navy and hoped to 
re-enlist.  This weighs strongly against the Veteran's assertion 
that he became depressed while in the Navy, and against his 
overall credibility.

Further weighing against the Veteran's claim and his credibility 
is the fact that on two accounts, once in February 1997 and again 
in June 2003, the Veteran stated that his depression had begun 
within a matter of years.  He did not then allege that a 
psychiatric disorder began in-service.  The Board finds that the 
lack of consistency in the Veteran's statements regarding the 
onset of his depression weighs against his credibility and 
against his claim.

There is no medical evidence attributing any diagnosed 
psychiatric disorder to his service.  In some cases, a veteran's 
lay assertions may go to show the incurrence of a disease in 
service or a link between service and a present diagnosis.  In 
this case, however, the Veteran's credibility is in question, 
there is a complete lack of any medical link between service and 
any acquired psychiatric disorder and there is no evidence 
demonstrating an in-service incurrence of a disease.  All of 
these factors preponderate against the Veteran's claim.  

Accordingly, as the preponderance of the evidence is against 
finding an in-service incurrence of a psychiatric disorder or a 
link between a psychiatric disorder and service, the Veteran's 
claim for service connection must be denied.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


